Citation Nr: 0514525	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-12 214	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD) and anxiety 
disorder.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on recognized active 
duty (as a Philippine Scout) from July 1946 to May 1949.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD and 
anxiety neurosis.  The veteran requested, and was scheduled 
for a hearing at the RO; he opted for an informal hearing 
instead.  In November 2003, the Board remanded the matter to 
the RO to afford the veteran a psychiatric examination.  

The veteran previously filed a claim seeking service 
connection for nervousness.  In January 1967 the claim was 
disallowed because the disability was not shown.  He did not 
appeal that decision, and it became final.  When the case 
came before the Board in November 2003, it was determined 
that because liberalizing regulations pertaining to claims 
seeking service connection for PTSD had been promulgated in 
the interim, and because there was now evidence of a 
psychiatric disability, the RO's decision to address the 
matter de novo was appropriate. 

In his August 2002 Form 9, the veteran also appears to be 
raising claims of service connection for loss of vision and a 
disability manifested by insomnia.  These matters are 
referred to the RO for any appropriate action.        


FINDING OF FACT

There is no medical diagnosis of PTSD, and it is not shown 
that any psychiatric disability that the veteran currently 
has is related to his active service.  






CONCLUSION OF LAW

Service connection for a psychiatric disability to include 
PTSD and anxiety disorder is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.  An 
October 2001 letter (prior to the rating appealed) informed 
him of his and VA's responsibilities in claims development 
and of the type of evidence needed to establish his claim.  
The March 2002 rating decision, a June 2002 statement of the 
case (SOC) and a February 2005 supplemental statement of the 
case notified the veteran of applicable laws and regulations, 
of what the evidence showed, and why his claim was denied.  
Also regarding notice content, while the veteran was not 
advised verbatim to submit everything he had pertinent to his 
claim, the October 2001 letter advised him to submit or 
identify (for VA to obtain) any relevant evidence that had 
not already been submitted.  This was equivalent to advising 
the veteran to submit everything he had pertinent to the 
claim.  There is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to submit or identify 
any evidence that would support his claim.  He submitted an 
October 2000 letter from his treating physician.   VA also 
arranged for psychiatric and psychological evaluations in 
December 2004 and January 2005.  The veteran has not 
identified any additional evidence pertinent to his claim.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  He is not prejudiced by the 
Board's proceeding with appellate review.


II.  Factual Background

The veteran claims, in essence, that he has a psychiatric 
disability that resulted from being involved in a motor 
vehicle accident (he was driving) in service.  Service 
medical records do not show any symptoms, diagnosis or 
treatment of PTSD, anxiety disorder or any other psychiatric 
disorder.   An August 1948 notation indicates that the 
veteran sustained a laceration wound of the left face that 
was cleaned and dressed.  A May 1949 separation examination 
revealed that the veteran was not suffering from any 
significant head, face, psychiatric or neurological 
abnormalities.   

An October 2000 statement from a Dr. S indicates that the 
veteran had a jeep accident on August 13, 1947 and suffered 
right orbital injuries and a brain concussion.  Dr. S found 
that as of October 2000, the veteran had total blindness of 
the right eye from a far advanced cataract and that the eye 
condition had resulted in an unstable nervous condition with 
mental stresses.

In an October 2000 letter, the veteran indicated that from 
the time of the alleged accident until the present, he 
repeatedly relived the event in his dreams and in 
hallucinations.

On his August 2002 Form 9, the veteran indicated that the 
accident in service occurred as he was driving a group of 
officers to a court hearing.  He was taken to Lorma Hospital 
for emergency treatment and was then moved the next day to 
the 38th Station Hospital at Clark Air Force Base where he 
received medication.  The veteran indicated that the accident 
caused serious physical injuries, which in turn caused 
blindness of his right eye, insomnia and anxiety neurosis.

On December 2004 VA mental disorders examination, the 
diagnosis was age-related cognitive decline.  The examiner 
opined that the veteran's condition did not warrant a full 
diagnosis of PTSD or anxiety disorder because it did not meet 
the DSM IV criteria for either of these diagnoses.  The 
veteran indicated that he always felt nervous, had 
intermittent anxiety attacks, could not sleep well at night 
and kept forgetting things.  The veteran's son indicated that 
the veteran had been recently having a lot of anxiety at 
home, could not sleep and was often irritable.  The examiner 
found that the veteran was oriented to person, place and 
time, was capable of minimal personal hygiene, had poor short 
and long term memory, had initial and early waking insomnia 
and had euthymic mood with fair impulse control. 

On January 2005 psychological evaluation, the diagnosis was 
mild cognitive impairment secondary to the aging process.   
The veteran was found to have mild impairments in attention, 
language repetition, constructional ability, memory and 
reasoning.  The examiner opined that because of the aging 
process, the veteran was likely to be sensitive to external 
pressures and may feel easily disappointed when unable to get 
what he wants.        

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  Service 
department records must support and not contradict the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

At the outset, it is noteworthy that the veteran's available 
service medical records do not show that he was involved in a 
motor vehicle accident in service.  However, an August 1948 
record does show he was seen for a left face laceration scar, 
and it is not beyond the realm of possibility that such was 
sustained in a motor vehicle accident. 

Regardless, a threshold requirement to establish service 
connection is that there must be competent evidence (a 
medical diagnosis) of the disability claimed.  Here, there is 
no diagnosis of either PTSD or an anxiety disorder (on 
December 2004 mental disorders evaluation, it was determined 
that the veteran's condition did not fulfill the DSM IV 
criteria for PTSD and anxiety disorder).  As the threshold 
requirement of a medical diagnosis of the disability claimed 
is not met, service connection for PTSD and/or and anxiety 
disorder is not warranted.  What was diagnosed on December 
2004 VA mental disorders examination was age-related 
cognitive decline, and January 2005 VA neuropsychological 
examination produced a similar diagnosis of mild cognitive 
impairment secondary to the aging process.  There is no 
competent evidence (medical opinion) that relates such 
disability to service.  Notably, the veteran's private 
physician has related the veteran's unstable nervous 
condition and mental stresses to a physical disability (loss 
of vision) that is not service connected.  

In short, there is no competent evidence that relates any 
current psychiatric disability to service.  While the veteran 
alleges that he has PTSD and an anxiety disorder as a result 
of a jeep accident in service, because he is a layperson, his 
allegations are not competent evidence as to medical 
diagnosis or medical nexus.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The preponderance of the evidence is against the veteran's 
claim and it must be denied.  
ORDER

Service connection for a psychiatric disorder, to include 
PTSD and anxiety disorder is denied.  



		
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


